Exhibit 10.1

Execution Version

TENDER AND SUPPORT AGREEMENT

TENDER AND SUPPORT AGREEMENT, dated as of November 10, 2015 (this “Agreement”),
among The Kroger Co., an Ohio corporation (“Parent”), KS Merger Sub Inc., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Acquisition
Sub”), and each of the Persons listed as a “Stockholder” on the signature pages
hereto (collectively, the “Stockholders”).

WHEREAS, as a condition and inducement to Parent’s and Acquisition Sub’s
willingness to enter into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), with Acquisition Sub and Roundy’s Inc., a
Delaware corporation (the “Company”), simultaneously therewith, Parent has
requested the Stockholders, and the Stockholders have agreed, to enter into this
Agreement with respect to all of the outstanding shares of common stock, par
value $0.01 per share, of the Company that the Stockholders Beneficially Own (as
defined in Section 6.10 below) at any time during the Support Period (as defined
in Section 6.10 below).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

AGREEMENT TO TENDER

Section 1.01 Tender of Shares. The Stockholders agree: (i) to promptly (and, in
any event, not later than seven (7) Business Days after commencement of the
Offer) validly tender or cause to be validly tendered into the Offer, pursuant
to and in accordance with the terms of the Offer and Rule 14d-2 under the
Exchange Act, all of the outstanding Company Shares Beneficially Owned by the
Stockholders (free and clear of any Liens or restrictions, except for any
applicable restrictions on transfer under the Securities Act and the rules and
regulations promulgated thereunder that would not in any event prevent the
Stockholders from tendering their Company Shares in accordance with this
Agreement or otherwise complying with the Stockholders’ obligations under this
Agreement); and (ii) if the Stockholders acquire Beneficial Ownership of any
additional outstanding Company Shares during the Support Period, to promptly
(and, in any event, not later than three (3) Business Days after the acquisition
of Beneficial Ownership of such additional outstanding Company Shares) validly
tender or cause to be validly tendered into the Offer, pursuant to and in
accordance with the terms of the Offer, all of such additional Company Shares
(free and clear of any Liens or restrictions, except for any applicable
restrictions on transfer under the Securities Act and the rules and regulations
promulgated thereunder that would not in any event prevent the Stockholders from
tendering their Company Shares in accordance with this Agreement or otherwise
complying with the Stockholders’ obligations under this Agreement).

Section 1.02 No Withdrawal. The Stockholders agree not to withdraw, and not to
cause or permit to be withdrawn, any Company Shares from the Offer unless and
until (i) the Offer expires without Acquisition Sub having accepted for payment
any Company Shares tendered in the Offer or (ii) termination of this Agreement
in accordance with Section 6.03 hereof.



--------------------------------------------------------------------------------

Section 1.03 Conditional Obligation. The Stockholders acknowledge and agree that
Acquisition Sub’s obligation to accept for payment Company Shares tendered into
the Offer, including any Company Shares tendered by the Stockholders, is subject
to the terms and conditions of the Merger Agreement and the Offer.

ARTICLE 2

VOTING AGREEMENT; GRANT OF PROXY

Section 2.01. Voting Agreement. The Stockholders hereby agree that, during the
Support Period, the Stockholders will not vote any outstanding Company Shares
Beneficially Owned by them in favor of, or consent to, and will vote against and
not consent to, the approval of any (i) Acquisition Proposal,
(ii) reorganization, recapitalization, dissolution, liquidation or winding-up of
the Company or any other extraordinary transaction involving the Company other
than the Merger or (iii) corporate action the consummation of which would
prevent, or materially delay the consummation, of any of the transactions
contemplated by the Merger Agreement. The Stockholders shall use their
reasonable best efforts to ensure that, during the Support Period, any other
Person having voting power with respect to any outstanding Company Shares
Beneficially Owned by the Stockholders will not vote any such shares in favor of
or consent to, and will vote against, the approval of the matters described in
clauses (i) through (iii) of the preceding sentence.

Section 2.02. Irrevocable Proxy. The Stockholders hereby revoke (or agree to
cause to be revoked) any and all previous proxies granted with respect to the
outstanding Company Shares Beneficially Owned by the Stockholders. By entering
into this Agreement, the Stockholders hereby grant a proxy appointing Parent as
the Stockholders’ attorney-in-fact and proxy, with full power of substitution,
for and in the Stockholders’ name, to vote, express consent or dissent, or
otherwise to utilize such voting power in the manner contemplated by
Section 2.01 above as Parent or its proxy or substitute shall, in Parent’s sole
discretion, deem proper with respect to the outstanding Company Shares
Beneficially Owned by the Stockholders. The proxy granted by the Stockholders
pursuant to this Article 2 is irrevocable and is granted in consideration of
Parent and Acquisition Sub entering into this Agreement and the Merger Agreement
and incurring certain related fees and expenses. The proxy granted by the
Stockholders shall not be exercised to vote, consent or act on any matter except
as contemplated by Section 2.01 above. The proxy granted by the Stockholders
shall be revoked, terminated and of no further force or effect, automatically
and without further action, upon termination of this Agreement in accordance
with Section 6.03 hereof.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

The Stockholders represent and warrant to Parent that:

Section 3.01. Corporation Authorization. The execution, delivery and performance
by the Stockholders of this Agreement and the consummation by the Stockholders
of the transactions contemplated hereby are within the powers of the
Stockholders and, if applicable, have been duly authorized by all necessary
corporate, company, partnership or other action. This Agreement

 

2



--------------------------------------------------------------------------------

constitutes a legal, valid and binding agreement of the Stockholders,
enforceable against the Stockholders in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency, moratorium or similar law
affecting creditors’ rights generally, to rules of law governing specific
performance, injunctive relief and other equitable remedies, to approval by the
Company Board of this Agreement and the Merger Agreement and the transactions
contemplated hereby and thereby for purposes of Section 203 of the DGCL and to
the federal securities laws and rules promulgated thereunder, including but not
limited to, any withdrawal rights under the tender offer rules. If this
Agreement is being executed in a representative or fiduciary capacity, the
Person signing this Agreement has full power and authority to enter into and
perform this Agreement.

Section 3.02. Non-Contravention. The execution, delivery and performance by the
Stockholders of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws, or other comparable charter or organizational
documents, of the Stockholders, if any, (ii) violate any Applicable Law,
(iii) conflict with or violate or require any consent, approval, notice or other
action by any Person under, constitute a default (with or without notice or
lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which the
Stockholders are entitled under any provision of any Contract binding on the
Stockholders or any of the Stockholders’ properties or assets, including the
Company Shares Beneficially Owned by the Stockholders or (iv) result in the
imposition of any Lien on any asset of the Stockholders.

Section 3.03. Ownership of Shares. Each Stockholder is the respective Beneficial
Owner of the Company Shares set forth on the signature page hereto opposite such
Stockholder’s name, free and clear of any Lien and any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of the Company Shares Beneficially Owned by the Stockholders), except for any
applicable restrictions on transfer under the federal or state laws and the
rules and regulations promulgated thereunder that would not in any event prevent
the Stockholders from tendering their Company Shares in accordance with this
Agreement or otherwise complying with the Stockholders’ obligations under this
Agreement. None of such Company Shares is subject to any voting trust or other
Contract with respect to the voting of such Company Shares except (i) as set
forth in this Agreement or (ii) as would not prevent or materially delay the
consummation by the Stockholders of the transactions contemplated hereby or the
performance by the Stockholders of its covenants and obligations hereunder.

Section 3.04. Total Shares. Except for the Company Shares set forth on the
signature page hereto, the Stockholders do not Beneficially Own any (i) shares
of capital stock or voting securities of the Company or (ii) options, warrants
or other rights to acquire, or securities convertible into or exchangeable for
(in each case, whether currently, upon lapse of time, following the satisfaction
of any conditions, upon the occurrence of any event or any combination of the
foregoing), any capital stock, voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company.

Section 3.05. No Litigation. As of the date of this Agreement, there is no suit,
claim, action, investigation or other Legal Proceeding pending or, to the
knowledge of the Stockholders, threatened against any of the Stockholders at law
or in equity before or by any Governmental Authority that could reasonably be
expected to impair the ability of the Stockholders to perform the Stockholders’
obligations hereunder or consummate the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB

Parent and Acquisition Sub represent and warrant to the Stockholders:

Section 4.01. Corporation Authorization. The execution, delivery and performance
by Parent and Acquisition Sub of this Agreement and the consummation by Parent
and Acquisition Sub of the transactions contemplated hereby are within the
corporate powers of Parent and the corporate powers of Acquisition Sub and have
been duly authorized by all necessary corporate action. This Agreement
constitutes a valid and binding agreement of Parent and Acquisition Sub,
enforceable against Parent and Acquisition Sub in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, moratorium or
similar law affecting creditors’ rights generally and to rules of law governing
specific performance, injunctive relief and other equitable remedies.

ARTICLE 5

COVENANTS OF STOCKHOLDER

The Stockholders hereby covenant and agree that:

Section 5.01. No Proxies for, Encumbrances on or Disposition of Shares.

(i) During the Support Period, except pursuant to the terms of this Agreement,
the Stockholders shall not, without the prior written consent of Parent,
directly or indirectly, (a) grant any proxies, or enter into any voting trust or
other Contract, with respect to the voting of any Company Shares Beneficially
Owned by the Stockholders, (b) sell, assign, transfer, tender, encumber or
otherwise dispose of, or enter into any Contract with respect to the direct or
indirect sale, assignment, transfer, tender, encumbrance or other disposition
of, any such Company Shares or (c) take any other action that would make any
representation or warranty of the Stockholders contained herein untrue or
incorrect in any material respect or in any way restrict, limit or interfere in
any material respect with the performance of the Stockholders’ obligations
hereunder, or seek to do or solicit any of the foregoing actions, or cause or
permit any other Person to take any of the foregoing actions. Without limiting
the generality of the foregoing, during the Support Period, the Stockholders
shall not tender, agree to tender or cause or permit to be tendered any Company
Shares Beneficially Owned by the Stockholders into or otherwise in connection
with any tender or exchange offer, except pursuant to the Offer.

(ii) Notwithstanding the foregoing clause (i), the Stockholders may transfer
Company Shares held by the Stockholders to a trust for the benefit of any of the
Stockholders or any member of Stockholder’s immediate family; provided that a
transfer referred to in this sentence shall be permitted only if, as a
precondition to such transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement.

 

4



--------------------------------------------------------------------------------

Section 5.02. Other Offers. Neither the Stockholders (in the Stockholders’
capacity as such), nor any of the Stockholders’ Subsidiaries, if any, shall, nor
shall the Stockholders or any of the Stockholders’ Subsidiaries, if any,
authorize or permit any of their or their respective Representatives to, and the
Stockholders shall instruct, and cause each applicable Subsidiary of the
Stockholders to instruct, each such Representative not to, directly or
indirectly, take any of the following actions: (i) solicit, initiate, cause or
induce the making, submission or announcement of, or knowingly encourage,
facilitate or assist, an Acquisition Proposal; (ii) furnish to any Person (other
than Parent, Acquisition Sub or any designees of Parent or Acquisition Sub) any
non-public information relating to the Company or any of its Subsidiaries, or
afford to any Person (other than Parent, Acquisition Sub or any designees of
Parent or Acquisition Sub) access to the business, properties, assets, books,
records or other non-public information, or to any personnel, of the Company or
any of its Subsidiaries, in any such case with the intent to induce the making,
submission or announcement of, or the intent to encourage, facilitate or assist,
an Acquisition Proposal or any inquiries or the making of any proposal that
would reasonably be expected to lead to an Acquisition Proposal;
(iii) participate or engage in discussions or negotiations with any Person with
respect to an Acquisition Proposal; or (iv) enter into any Contract
contemplating or otherwise relating to an Acquisition Transaction. The
Stockholders shall, and shall cause their Subsidiaries, if any, and
Representatives to immediately cease any and all existing discussions or
negotiations with any Persons conducted heretofore with respect to any
Acquisition Proposal, and shall request the return from all such Persons or the
destruction by such Persons of all copies of confidential information previously
provided to such Persons by the Stockholders, their Subsidiaries or
Representatives. Nothing in this Agreement shall be construed to prohibit any
Stockholder or any of such Stockholder’s Representatives who is an officer or
member of the Board of Directors of the Company from taking any action in his or
her capacity as an officer or member of the Board of Directors of the Company
or, subject to the provisions in the Merger Agreement, from taking any action
with respect to any Acquisition Proposal in such Person’s capacity as an officer
or member of such Board of Directors.

Section 5.03. Communications. The Stockholders, and each of the Stockholders’
Subsidiaries, if any, shall not, and shall cause their respective officers,
directors, employees or other Representatives, if any, not to, directly or
indirectly, make any press release, public announcement or other public
communication that criticizes or disparages this Agreement or the Merger
Agreement or any of the transactions contemplated hereby and thereby, without
the prior written consent of Parent. The Stockholders hereby (i) consent to and
authorize the publication and disclosure by Parent, Acquisition Sub and the
Company (including in the Schedule TO, the Schedule 14D-9 or any other publicly
filed documents relating to the Merger, the Offer or any other transaction
contemplated by the Merger Agreement) of: (a) the Stockholders’ identity;
(b) the Stockholders’ Beneficial Ownership of Company Shares; and (c) the nature
of the Stockholders’ commitments, arrangements and understandings under this
Agreement and (ii) agrees as promptly as practicable to notify Parent,
Acquisition Sub and the Company of any required corrections with respect to any
written information supplied by the Stockholders specifically for use in any
such disclosure document. Notwithstanding the foregoing, nothing herein shall
limit or affect any actions taken by any Stockholder or any of such
Stockholder’s Representatives who is an officer or member of the Board of
Directors of the Company, solely in their capacity as such, as permitted by the
Merger Agreement.

 

5



--------------------------------------------------------------------------------

Section 5.04. Additional Shares. In the event that the Stockholders acquire
Beneficial Ownership of, or the power to dispose of or vote or direct the
disposition or voting of, any additional Company Shares or other interests in or
with respect to the Company, such Company Shares or other interests shall,
without further action of the parties, be subject to the provisions of this
Agreement, and the number of Company Shares Beneficially Owned by the
Stockholders set forth on the signature page hereto will be deemed amended
accordingly. The Stockholders shall promptly notify Parent and Acquisition Sub
of any such event.

Section 5.05. Waiver of Appraisal and Dissenters’ Rights and Actions. The
Stockholders hereby (i) waive and agree not to exercise any rights (including
under Section 262 of the General Corporation Law of the State of Delaware) to
demand appraisal of any Company Shares Beneficially Owned by the Stockholders or
rights to dissent from the Merger which may arise with respect to the Merger and
(ii) agrees not to commence or participate in, and to take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or other Legal Proceeding, against Parent, Acquisition Sub, the
Company or any of their respective successors relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the making or
consummation of the Offer or consummation of the Merger, including any Legal
Proceeding (x) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or (y) alleging a breach of any fiduciary
duty of the Board of Directors of the Company in connection with the Merger
Agreement or the transactions contemplated thereby.

ARTICLE 6

MISCELLANEOUS

Section 6.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party hereto consisting of
more than one Person are several and not joint. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. The word “or” has the inclusive
meaning represented by the phrase “and/or.” “Writing,” “written” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

Section 6.02. Further Assurances. Parent and the Stockholders (in capacity as
such) will each execute and deliver, or cause to be executed and delivered, all
further documents and

 

6



--------------------------------------------------------------------------------

instruments as the other may be reasonably request to consummate and make
effective the transactions contemplated by this Agreement. The Stockholders
shall, to the extent requested by Parent, promptly: (i) use commercially
reasonable efforts to cause each other Person having voting power with respect
to any Company Shares Beneficially Owned by the Stockholders to execute and
deliver to Parent a proxy with respect to such shares, which shall be identical
to the proxy in Section 2.02 above; and (ii) upon request, surrender the
certificates representing the Company Shares owned of record by the
Stockholders, and use commercially reasonable efforts to request the
certificates representing any other outstanding Company Shares Beneficially
Owned by the Stockholders, to be surrendered so that the transfer agent for such
shares may affix thereto an appropriate legend referring to this Agreement.

Section 6.03. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate automatically with respect to a Stockholder upon the
earliest of (i) the Effective Time, (ii) the valid termination of the Merger
Agreement in accordance with its terms, (iii) the acquisition by Parent of all
of the outstanding Company Shares Beneficially Owned by such Stockholder,
whether pursuant to the Offer or otherwise or (iv) the entry, without the prior
written consent of Willis Stein & Partners Management III, L.L.C., into any
amendment or modification to the Merger Agreement or any waiver of any of the
Company’s rights under the Merger Agreement, in each case, that reduces the
amount, changes the form or otherwise materially adversely effects the
consideration payable to the Stockholders under the Merger Agreement as in
effect on the date hereof; provided, however, that no termination of this
Agreement shall relieve any party hereto from any liability for any breach of
any provision of this Agreement prior to such termination and this Section 6.03
shall survive any termination of this Agreement.

Section 6.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 6.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Stockholders may not assign, delegate
or otherwise transfer any of their rights or obligations under this Agreement
without the prior written consent of Parent, except in accordance with the terms
of this Agreement. Any assignment, delegation or transfer in violation of the
foregoing shall be null and void.

Section 6.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in PDF form or by any other electronic means designed to
preserve the original graphic and pictorial appearance of a document, will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures. This Agreement shall become effective when each
party hereto shall have received counterparts hereof signed by all of the other
parties hereto and the Merger Agreement has become effective. Until and unless
each party has received a counterpart hereof signed by the other party hereto
and the Merger Agreement has become effective, this Agreement shall have no
effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).

 

7



--------------------------------------------------------------------------------

Section 6.07. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such a determination, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 6.08. Specific Performance. The parties hereto agree that irreparable
damage to Parent or Acquisition Sub would occur, damages would be incalculable
and would be an insufficient remedy and no other adequate remedy would exist at
law or in equity, in each case in the event that any provision of this Agreement
were not performed by the Stockholders in accordance with the terms hereof, and
that each of Parent and Acquisition Sub shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
Stockholders’ performance of the terms and provisions hereof, in addition to any
other remedy to which Parent or Acquisition Sub may be entitled at law or in
equity. The Stockholders hereby waive any defenses based on the adequacy of any
other remedy, whether at law or in equity, that might be asserted as a bar to
the remedy of specific performance of any of the terms or provisions hereof or
injunctive relief in any action brought therefor by Parent or Acquisition Sub.

Section 6.09. Defined Terms. For the purposes of this Agreement:

(i) Capitalized terms used but not defined herein shall have the respective
meanings set forth in the Merger Agreement.

(ii) The Stockholders shall be deemed to “Beneficially Own” or to have acquired
“Beneficial Ownership” of a security if any of the Stockholders (a) is the
record owner of such security; or (b) is the “beneficial owner” with respect to
the investment authority of such security (within the meaning of Rule 13d-3
under the Exchange Act) of such security.

(iii) “Support Period” shall mean the period from the date of this Agreement
through the date upon which this Agreement terminates in accordance with
Section 6.03 hereof.

Section 6.10. Action in the Stockholders’ Capacity Only. The Stockholders, if
directors or officers of the Company, do not make any agreement or understanding
herein as directors or officers of the Company. The Stockholder sign this
Agreement solely in their capacity as a Beneficial Owner of the Company Shares
Beneficially Owned by the Stockholders, and nothing herein shall limit or affect
any actions taken in a Stockholder’s capacity as an officer or director of the
Company, including complying with or exercising such Stockholder’s fiduciary
duties as a member of the Board of Directors of the Company.

 

8



--------------------------------------------------------------------------------

Section 6.11. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly delivered and received
hereunder (i) four (4) Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) one (1) Business Day after
being sent for next Business Day delivery, fees prepaid, via a reputable
nationwide overnight courier service, or (iii) immediately upon delivery by hand
or by facsimile (with a written or electronic confirmation of delivery), in each
case to the intended recipient as set forth below:

if to Parent or Acquisition Sub, to:

The Kroger Co.

1014 Vine Street

Cincinnati, Ohio 45201

Attention: General Counsel

Facsimile No.: 513-762-4935

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello

Facsimile No.: (212) 310-8007

if to a Stockholder, to: the address for notice set forth on the signature page
hereto

with a copy to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Richard J. Campbell, P.C.

                  Robert E Goedert

Facsimile No.: (312) 862-2200

Section 6.12. Governing Law and Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of law thereof. Each of the parties hereto
(a) irrevocably consents to the service of the summons and complaint and any
other process in any action or proceeding relating to the transactions
contemplated by this Agreement, for and on behalf of itself or any of its
properties or assets, in accordance with Section 6.11, or in such other manner
as may be permitted by applicable Law, and nothing in this Section 6.12, shall
affect the right of any party to serve legal process in any other manner
permitted by applicable Law; (b) irrevocably and unconditionally consents and
submits itself and

 

9



--------------------------------------------------------------------------------

its properties and assets in any action or proceeding to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware (or, only if the
Court of Chancery of the State of Delaware declines to accept or does not have
jurisdiction over a particular matter, any federal or other state court within
the State of Delaware) in the event any dispute or controversy arises out of
this Agreement or the transactions contemplated hereby, or for recognition and
enforcement of any judgment in respect thereof; (c) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (d) agrees that any actions or proceedings
arising in connection with this Agreement or the transactions contemplated
hereby shall be brought, tried and determined only in the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept or does not have jurisdiction over a particular
matter, any federal or other state court within the State of Delaware);
(e) waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
and (f) agrees that it will not bring any action relating to this Agreement or
the transactions contemplated hereby in any court other than the aforesaid
courts. Each of Parent and Acquisition Sub agrees that a final judgment in any
action or proceeding in such courts as provided above shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.

Section 6.13 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.14. Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

Section 6.15. Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. A party hereto shall not be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

Section 6.16. No Ownership Interest. All rights, ownership and economic benefits
of and relating to the Company Shares Beneficially Owned by the Stockholders at
a given time shall remain vested in and belong to the Stockholders as of such
time, and Parent shall have no authority to exercise any power or authority to
direct the Stockholders in the voting of any of the Company Shares Beneficially
Owned by the Stockholders, except as otherwise specifically provided herein, or
in the performance of the Stockholders’ duties or responsibilities as
stockholders of the Company.

 

10



--------------------------------------------------------------------------------

Section 6.17 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

The Kroger Co. By:  

/s/ J. Michael Schlotman

  Name:   J. Michael Schlotman   Title:  

Executive Vice President

and Chief Financial Officer

KS Merger Sub Inc. By:  

/s/ Stacey M. Heiser

  Name:   Stacey M. Heiser   Title:   Vice President

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDERS:

WILLIS STEIN & PARTNERS III SUB, L.P.

 

By: Willis Stein & Partners Management III, L.P.

Their: General Partner

 

By: Willis Stein & Partners Management III, L.L.C.

Its: General Partner

By:  

/s/ David Mills

  Name:   David Mills   Title:   Chief Financial Officer

WILLIS STEIN & PARTNERS DUTCH III-A SUB, L.P.

 

By: Willis Stein & Partners Management III, L.P.

Their: General Partner

 

By: Willis Stein & Partners Management III, L.L.C.

Its: General Partner

By:  

/s/ David Mills

  Name:   David Mills   Title:   Chief Financial Officer

WILLIS STEIN & PARTNERS DUTCH III-B SUB, L.P.

 

By: Willis Stein & Partners Management III, L.P.

Their: General Partner

 

By: Willis Stein & Partners Management III, L.L.C.

Its: General Partner

By:  

/s/ David Mills

  Name:   David Mills   Title:   Chief Financial Officer

WILLIS STEIN & PARTNERS III-C SUB, L.P.

 

By: Willis Stein & Partners Management III, L.P.

Their: General Partner

 

By: Willis Stein & Partners Management III, L.L.C.

Its: General Partner

 

By:  

/s/ David Mills

  Name:   David Mills   Title:   Chief Financial Officer

 

13



--------------------------------------------------------------------------------

  c/o Willis Stein & Partners   Northbrook, IL 60062   1033 Skokie Boulevard,
Suite 360   Attention: David Mills

 

Record Owner

   Shares Beneficially
Owned      Shares Owned
of Record  

Willis Stein & Partners III Sub, L.P.

     3,334,911         3,334,911   

Willis Stein & Partners Dutch III-A Sub, L.P.

     100,413         100,413   

Willis Stein & Partners Dutch III-B Sub, L.P.

     100,413         100,413   

Willis Stein & Partners III-C Sub, L.P.

     28,920         28,920   

 

14